Citation Nr: 0427209	
Decision Date: 09/30/04    Archive Date: 10/06/04

DOCKET NO.  92-16 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Evaluation of left knee disability, currently rated as 10 
percent disabling.

2.  Entitlement of right knee disability, currently rated as 
10 percent disabling. 

3.  Entitlement to an earlier effective date earlier than 
July 14, 1999, for the grant of service connection for 
coronary artery disease due to hypertension.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from November 1973 to November 
1975 and from February 1983 to September 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from various rating determination of the 
Los Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO).  


FINDINGS OF FACT

1.  Neither flexion of the left knee to less than 30 degrees 
nor extension to no less than 15 degrees, even when 
considering flare-ups, has been demonstrated at any time.

2.  Neither flexion of the right knee to less than 30 degrees 
nor extension to no less than 15 degrees, even when 
considering flare-ups, has been demonstrated at any time.

3.  There has been no finding or demonstration of subluxation 
or lateral instability of the left knee at any time.  

4.  Prior to May 4, 1999, there was no objective medical 
evidence of subluxation or instability in right knee.

5.  As of May 4, 1999, the veteran has been found to have 
mild subluxation of the patella of his right knee.  

6.  In a June 1991 rating determination, the RO denied 
service connection for a heart condition.  The veteran was 
notified of this decision in August 1991 and did not perfect 
his appeal within one year and the decision became final.  

7.  In a statement in support of claim received on July 14, 
1999, the veteran requested service connection for high blood 
pressure.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for hypertrophic degenerative disease of the left knee have 
not been met at any time.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.321(b)(1), 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5257, 5260, 5261, 5262 (2003).

2.  The criteria for an evaluation in excess of 10 percent 
for hypertrophic degenerative disease of the right knee prior 
to May 4, 1999 were not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.321(b)(1), 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5257, 5260, 5261, 5262 (2003).

3.  The criteria for a 20 percent evaluation for hypertrophic 
degenerative disease of the right knee have been met since 
May 4, 1999.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5257, 5260, 5261, 5262 (2003).

4.  The criteria for an effective date prior to September 1, 
1999, for service connection for coronary artery disease have 
not been met.  38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. 
§ 3.400 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).  In March, August, and October 
2003 letters, the RO notified the veteran of the information 
and evidence needed to substantiate and complete his claim, 
and of what part of that evidence he was to provide and what 
part VA would attempt to obtain for him.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letters also advised the veteran to identify any additional 
information that he felt would support his claim.  Pelegrini 
v. Principi (Pelegrini II), 18 Vet. App. 112 (2004).  

As to the issues of increased evaluations for right and left 
knee arthritis, the Board notes that the original rating 
decision on appeal was dated in July 1991.  The veteran did 
not receive a VCAA notice prior to the initial rating 
decision.  Nonetheless, the Board finds that the lack of such 
a pre-decision notice is not prejudicial to the veteran.  The 
VCAA notice was provided by the RO prior to the transfer and 
certification of the veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  It is also 
noted that after providing the veteran the March 2003 VCAA 
notice and affording him the opportunity to respond, the RO 
reconsidered the veteran's claim, as evidenced by the June 
2003 supplemental statement of the case.  Moreover, the 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices.  Therefore, the Board finds that to decide the 
appeal at this time would not be prejudicial to the veteran.  

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  
In this case, the veteran's service medical records are on 
file and the RO obtained all available post-service VA and 
private medical records identified by the veteran.  38 
U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), (3) 
(2003).  Moreover, the veteran has been afforded numerous VA 
medical examinations in connection with this claim.  

As to the issue of entitlement to an earlier effective date 
for service connection for heart disease, the Board notes 
that the veteran did not receive a VCAA notice prior to the 
initial rating decision.  Nonetheless, the Board finds that 
the lack of such a pre-decision notice is not prejudicial to 
the veteran.  The VCAA notice was provided by the RO prior to 
the transfer and certification of the veteran's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
It is also noted that after providing the veteran the March 
2003 VCAA notice and affording him the opportunity to 
respond, the RO reconsidered the veteran's claim as evidenced 
by the January 2004 supplemental statement of the case.  
Moreover, the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices.  Therefore, the Board 
finds that to decide the appeal at this time would not be 
prejudicial to the veteran.

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
development action is necessary in this case.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2003).  


Increased Evaluations

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2003).  The 
percentage ratings contained in the Schedule represent, as 
far as can be practicably determined, the average impairment 
in earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and their 
residual conditions in civil occupations.  38 C.F.R. § 4.1.  
In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations that are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1 and 
4.2, which require the evaluation of the complete medical 
history of the veteran's condition.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

It is the intention of the rating schedule to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as at least minimally compensable.  See also 
DeLuca v. Brown, 8 Vet. App. 202 (1995) (indicates that 
pursuant to 38 C.F.R. §§ 4.40 and 4.45, pain may be the basis 
for a rating for a disability rated based on limitation of 
motion, regardless of whether or not the limitation of motion 
specified in the Diagnostic Code criteria is shown).

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance.  Weakness is as 
important as limitation of motion, and a part which becomes 
disabled on use must be regarded as seriously disabled.  
Functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is to be 
considered in evaluating the degree of disability, but a 
little-used part of the musculoskeletal system may be 
expected to show evidence of disuse, through atrophy, the 
condition of the skin, absence of normal callosity, or the 
like.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 contemplate inquiry into 
whether there is crepitation, limitation of motion, weakness, 
excess fatigability, incoordination, impaired ability to 
execute skilled movements smoothly, pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight-bearing are also related 
considerations.

Diagnostic Code 5003 provides that degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved (DC 5200 etc.).  
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent evaluation is 
assigned where X-ray evidence shows involvement of two or 
more major joints or 2 or more minor joint groups.  Where 
there is X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations, a 20 percent evaluation is 
assigned. Note (1) to Diagnostic Code 5003 states that the 20 
and 10 percent ratings based on X-ray findings, above, will 
not be combined with ratings based on limitation of motion.  
Id.

38 C.F.R. § 4.71a, Diagnostic Code 5257 provides for 
assignment of a 10 percent rating when there is slight 
recurrent subluxation or lateral instability; a 20 percent 
rating when there is moderate recurrent subluxation or 
lateral instability; and a 30 percent rating when there is 
severe recurrent subluxation or lateral instability. 

Limitation of motion of the knee is addressed in 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260 and 5261.  Diagnostic Code 
5260 provides for a zero percent rating where flexion of the 
leg is limited to 60 degrees; 10 percent rating where flexion 
is limited to 45 degrees; 20 percent rating where flexion is 
limited to 30 degrees; and 30 percent rating where flexion is 
limited to 15 degrees.  Diagnostic Code 5261 provides for a 
zero percent rating where extension of the leg is limited to 
5 degrees; 10 percent rating where extension is limited to 10 
degrees; 20 percent rating where extension is limited to 15 
degrees; a 30 percent rating where extension is limited to 20 
degrees; a 40 percent rating where extension is limited to 30 
degrees; and a 50 percent rating where extension is limited 
to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 
5261.

The Board notes that in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that evidence to be considered in the 
appeal of an initial assignment of a rating disability was 
not limited to that reflecting the then current severity of 
the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994) (where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
concern).  In Fenderson, the Court also discussed the concept 
of the "staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Fenderson at 126-28.

At the time of a March 1990 VA examination, the veteran was 
noted to have slight tenderness with flexion of both knees.  
Left leg circumference was 37.5 cm., as opposed to 39.5 cm. 
on the right knee.  X-rays of both knees revealed minimal 
hypertrophic degenerative disease of both knees.  

In a June 1990 rating determination, the RO assigned a 10 
percent evaluation for hypertrophic degenerative arthralgia 
for both knees.  

In July 1994, the Board remanded this matter for further 
development, to include a VA examination.  

At the time of a May 1996 VA examination, the veteran 
complained of pain in both knees when walking.  He noted that 
the knees would pop and swell on occasion.  He also stated 
that he felt something loose in both knees, worse on the 
left.  The only treatment he reported having was Motrin 
tablets.  There was no definite injury to the knees. 

Physical examination revealed that the veteran could walk on 
his tiptoes and heels.  He could also fully squat.  There was 
no obvious bony deformity or any trouble with his skin.  The 
knees were not warm and there was no evidence of fluid in any 
of the joints.  When the left patella was touched, the 
veteran screamed out loud.  The patellofemoral joints 
revealed slight tenderness when moving the patella on the 
femur of both knees.  There was no evidence of any medial or 
anterior cruciate ligament laxity.  When measuring the calves 
and thighs, there was no evidence of wasting of muscle.  

The examiner noted that x-rays taken of the veteran's knees 
in August 1995 revealed minor degenerative response about the 
tibial spines of both knees, worse on the right knee.  There 
were no other deformities and no effusion of the joints.  

X-rays taken of the knees at the time of the examination 
revealed marginal patellofemoral arthritis with marginal 
spurs and spiking of the tibial spines of the left knee.  The 
joint spaces were intact but he had some mild spurring around 
the patella.  The veteran's right knee showed some 
patellofemoral arthritis.  The joint spaces were intact.  

In October 1996, the veteran underwent arthroscopy and gentle 
debridement of the chondral defect of the left knee.  

In December 1996, the Board again remanded this matter for 
additional development.  

In July 1997, the veteran was afforded a VA examination.  At 
the time of the examination, the veteran stated that he was 
pain free for a few weeks following the surgery but then 
started to have mild pain.  He noted that the pain was 
initially 5/10 but had increased to 9/10.  He reported 
continuing giving away, buckling, and an occasional need to 
walk with crutches.  The veteran noted having constant pain 
and stated that he needed sleep medication in order to go to 
sleep.  

Physical examination revealed right knee range of motion from 
0 to 125 degrees.  There was a well-healed scar from the 
surgery.  The lateral side of the knee had moderate lateral 
joint tenderness and the veteran claimed severe pain with 
bilateral patellar grinding test.  There was some 
crepitation, bilaterally.  Left knee range of motion was zero 
out of 25 degrees, with lateral and medial joint tenderness, 
and no effusion on either side.  McMurray test for ligament 
tear or instability was not conclusive because the veteran 
did not let the examiner go through the normal maneuvers for 
these tests, and if the examiner did move the knee the 
veteran would complain of pain and continue to moan about it.  
There was no sign of AP or medial lateral instability on 
valgus and varus stress or AP stress.  

The examiner noted that during the physical, there was a lot 
of giving away phenomenon and symptomatic exaggeration of 
pain with even touching the knees very lightly, which should 
not have caused pain.  

The examiner observed that an April 1996 bone scan of the 
knees showed abnormal trace or accumulation in the left 
patellofemoral lesion consistent with degenerative changes.  

The examiner stated that objectively the veteran had 
crepitation of bilateral knee but range of motion was normal, 
and patellar grinding test for patellofemoral chondromalacia 
was positive, bilaterally, left more than right.  There was 
also mild atrophy of the left knee.  The examiner stated that 
he felt the Wadell's were positively manifested by severe 
pain complaint by superficial touching, nonanatomical in 
distribution, inconsistent finding with patient distraction.  
He noted that during the entire examination, the veteran was 
overreacting to the examination and had severe pain 
complaints and facial expression and moaning with slight 
flexion or extension of the knee.  He stated that the veteran 
would probably have problems with prolonged standing, 
walking, and climbing up and down stairs, but there was no 
way for him to know the exact type and degree of pain.  

At the time of a May 1998 VA examination, the veteran 
reported that he continued to have bilateral knee pain.  He 
noted using crutches to ambulate because of the knee pain.  

Physical examination revealed that the veteran walked using 
crutches and that he had a short antalgic gait.  Examination 
of the lower limbs revealed a bilaterally positive Lasegue 
sign at 30 degrees, characterized by knee and ankle pain.  
The knees could be flexed to 20 degrees and extended to 180 
degrees, both actively and passively.  There was no 
anteroposterior instability of either knee.  There was some 
crepitus with repeated flexion.  There was no lateral 
instability and no varus or valgus deformity of the tibia on 
either femoral head.  Heel to toe gait was normal.  

The examiner indicated that the veteran had painfully limited 
range of motion during the course of the examination of both 
knees, though he was able to perform some maneuvers with no 
apparent reduction in range of motion.  The examiner further 
stated that the veteran appeared to be in considerable 
discomfort during a number of maneuvers designed to test 
muscle strength in both the upper and lower limbs as well as 
joint movement.  He noted that the veteran required analgesic 
therapy to keep him free of pain in the joint structures.  
Easy fatigability was found owing to the pain in the knees.  

In an August 1998 rating determination, the RO assigned a 
temporary total convalescent rating for the left knee from 
October 30, 1996, to February 1, 1997, and continued a 10 
percent disability from February 1, 1997.  The RO also 
assigned a separate 10 percent evaluation for hypertrophic 
degenerative disease of the right knee from the date of the 
veteran's release from service.

In October 1998, the veteran underwent an independent medical 
examination.  Examination revealed normal hair distribution 
with no skin atrophy, ecchymosis, or mottling.  There was no 
knee effusion, no periarticular soft-tissue swelling, and no 
warmth.  The muscles exhibited symmetrical contour with no 
evidence of atrophy.  The bone contour was symmetrical with 
no gross abnormality. The periarticular borders were without 
deformity and there were no periarticular prominences.  In 
the standing positron, both knees were symmetrical with no 
abnormal varus or valgus position.  There was no 
hyperextension or recurvatum. The Q angle was 7 degrees right 
and left.  Patellar tracking was found to be normal with no 
lateral subluxation.  

The veteran had minor subjective aches and pain in the knee 
during testing.  The right and left knee knees had full 
extension.  The right knee had flexion to 115 degrees, with 
subjective complaints, and the left knee had flexion to 120 
degrees, with subjective complaints.  Patellar apprehension 
and grind tests were negative.  There was no knee medial or 
lateral collateral laxity in full extension or with 30 
degrees of flexion.  There was also no medial or lateral 
collateral tenderness during varus or valgus stress.  
Lachman's test was negative as were anterior and posterior 
drawer tests.  

The veteran underwent an additional examination in December 
1998, in conjunction with a request from the Department of 
Labor.  The examiner was noted to have slight anterior right 
knee pain.  He was found to have flexion to 85 degrees, 
bilaterally, and extension was to 5 degrees.  There was no 
ankylosis present.  There was also no instability or valgus 
or varus deformity of the knee.  

In a January 1999 report, prepared for the Department of 
Labor, the veteran was noted to lack 5 degrees of extension 
and to have flexion to 85 degrees, bilaterally.  The 
physician stated that the veteran's patellofemoral joint 
defects were long lasting and that there was certainly a 
history going back some years of problems with the knees.

At the time of an October 1999 VA examination, the veteran 
reported having left knee pain.  He stated that he had 
swelling two times per month.  He also noted frequent 
clicking and popping and a feeling of instability in the left 
knee, occurring two times per week.  He also had similar 
symptomatology for the right knee to a lesser degree.  The 
pain was in the front of the knee most of the time.  He rated 
the pain as 10/10.  He reported having flare-ups every day of 
the week, which occurred without provocation or physical 
activity.  The veteran noted using crutches on occasion.  

He stated that he was unable to cook, vacuum, shop, take out 
the trash, push a lawnmower, climb stairs, or work in the 
garden.  

The examiner noted that a May 1999 MRI study of the right 
knee showed mild subluxation of the patella, small joint 
effusion, and a small cyst in the medial posterior aspect of 
the knee.  He further observed that August 1999 x-rays of 
both knees revealed minor degenerative response in the tibial 
spine.  There was no evidence of joint effusion or acute 
osseous or cartilaginous degeneration.  

Physical examination revealed no instability in the right 
knee.  There was diffuse tenderness and some increased 
tenderness about the anteromedial part of the knee.  There 
was no swelling, effusion, or instability.  The left knee 
showed diffuse tenderness about the knee, with the most 
tenderness being anteriorly over the patellar tendon area.  
There was no instability or swelling.  The Q angles of both 
knees were grossly normal.  Flexion was to 120 degrees on the 
right and 125 degrees on the left.  Extension was to 0 
degrees, bilaterally.  

In the summary section of the report, the examiner stated 
that the veteran complained of bilateral knee pain.  
Examination of the right knee showed range of motion from 0-
120 degrees.  The right knee showed diffuse tenderness 
without swelling, effusion, or instability.  The left knee 
showed diffuse tenderness with the primary tenderness being 
over the patellar tendon area.  There was no instability or 
swelling.  Radiographs of the right knee showed what appeared 
to be an old avulsion off of the anteromedial tibial spine, 
with minimal osteophyte formation off of the lateral tibial 
plateau.  Radiographs of the left knee did not show 
significant abnormality with the exception of some thickening 
of the proximal lateral tibia on both knees, which could be 
consistent with a stress fracture.  Diagnoses of right knee 
early degenerative joint disease; right knee patellar 
subluxation; and left knee patellofemoral pain syndrome, were 
rendered.  

In the discussion section of the report, the examiner 
indicated that with regard to the right knee, the veteran had 
lateral patellar subluxation.  Range of motion was from 0 to 
120 which was slightly limited compared to 0 degrees of 
extension and 140 degrees of flexion.  He noted that this 
mild limitation in flexion should not present a significant 
disability.

The examiner stated that the veteran did not show limitation 
of motion secondary to pain, incoordination, lack of 
endurance, or weakness.  However, on activities of daily 
living, the veteran would have some functional limitation 
secondary to pain in the patellofemoral area and early 
degenerative joint disease.  This would prevent such 
activities as running, vigorous racquet sports, lifting and 
carrying more than 50 pounds for more than four hours out of 
an eight hour day, and standing and walking on uneven ground 
for more than one hour in an eight hour day.  

With regard to the left knee, the examiner noted that the 
veteran had a documented defect in the intercondylar notch by 
arthroscopy.  He would also have similar limitations for the 
left knee as he did for the right knee.  The examiner 
indicated that the above listed limitations would be the 
veteran's total limitations as they related to both knees.  

At the time of a February 2001 VA examination, the veteran 
reported that the pain in his knees was intermittent and was 
associated with weakness, stiffness, swelling, inflammation, 
instability, dislocation, fatigue, and lack of endurance.  
The pain was distressing and occurred predominantly with 
prolonged sitting, standing, or walking.  Resting improved 
the symptoms.  He denied any constitutional signs of 
arthritis such as anemia, weight loss, fever, or skin 
disorder.  He also denied having prosthetic implants.

The veteran was able to brush his teeth, dress himself, and 
take a shower.  He did not cook and was limited in walking.  
He was also limited with grocery shopping and with driving a 
car.  He was unable to take out trash cans, push the lawn 
mower, do gardening, or climb stairs.  He stated that he was 
unable to perform these activities due to knee pain.  

Physical examination revealed that the veteran had normal 
posture.  He had braces on his knees to assist with 
ambulation and pain relief.  He walked with a minimally 
antalgic gait, favoring the left.  The veteran had limited 
function with walking.  

Examination of the right knee revealed no evidence of heat, 
redness, swelling, effusion, drainage, abnormal movement, 
instability, or weakness.  Drawer sign and McMurray tests 
were negative.  Active knee flexion was to 115 degrees with 
pain.  Active extension was to 0 degrees.  Range of motion of 
the right knee was limited by pain, with pain having the 
major functional impact.  There was no weakness, fatigue, or 
lack of endurance.  

Examination of the left knee revealed no evidence of heat, 
redness, swelling, effusion, drainage, abnormal movement, or 
instability.  There was mild weakness.  Drawer sign and 
McMurray test were negative.  Active knee flexion was to 110 
degrees with pain.  Active extension was to 0 degrees.  Range 
of motion of the affected joint was limited by pain and mild 
weakness with pain having the major functional impact.  There 
was no fatigue or lack of endurance.  The veteran did not 
have constitutional signs of arthritis such as anemia, weight 
loss, fever, or skin disorder.  X-rays of the right and left 
knees revealed no abnormalities.  A diagnosis of traumatic 
arthritis of both knees was rendered.  In the discussion 
section of the report, the examiner indicated that there was 
limited range of motion of both knees.  He noted that the 
veteran should avoid prolonged standing and walking, frequent 
kneeling, squatting, and crouching activities.  

At the time of an August 2003 VA examination, the veteran 
reported experiencing continuous pain in his knees.  He 
stated that he used a cane to ambulate.  The veteran reported 
that he had trouble climbing stairs and used bilateral knee 
braces.  

Physical examination revealed that the veteran had an 
abnormal gait.  He had some difficulty getting off and on the 
examining table and changing positions secondary to his knee 
pain; however, he could walk across the room without an 
assistive device.  

Examination of the left knee revealed two nondisfiguring 
scars on the medial aspect of the patella.  There was no 
evidence of hyperpigmentation, functional limitation, 
inflexibility, or tissue loss.  There was also no evidence of 
ulceration, adherence, instability, tissue loss, keloid 
formation, or skin breakdown.  There was also no evidence of 
abnormal texture or limitation of motion.  

The left knee had evidence of painful motion.  There was 
evidence of mild crepitus but there was no evidence of heat, 
selling, redness, effusion, drainage, or instability.  Drawer 
sign and McMurray test were negative.  Flexion was to 110 
degrees with pain while extension was to zero degrees.  
Regarding DeLuca, range of motion was limited by pain, 
incoordination, and weakness, with pain having the major 
functional impact.  It was not limited by fatigue or lack of 
endurance.  

Examination of the right knee revealed evidence of painful 
motion.  There was no evidence of heat, redness, swelling, 
effusion, drainage, abnormal movement, instability, or 
weakness.  Drawer sign and McMurray test were negative.  
Active flexion was to 120 degrees with pain.  Active 
extension was to 0 degrees with pain.  Regarding DeLuca, 
range of motion was limited by pain, but was not limited by 
incoordination, weakness, fatigue or lack of endurance.  

A diagnosis of hypertrophic degenerative disease of the knees 
was rendered.  The examiner indicated that the veteran should 
avoid crouching, crawling, and walking on uneven ground.  

With regard to instability or subluxation, the Board notes 
that at the time of the veteran's March 1990 VA examination, 
there were no complaints or findings or instability or 
laxity.  At the time of the veteran's May 1996 VA 
examination, there was no evidence of medial or anterior 
cruciate ligament laxity.  At the time of the veteran's July 
1997 VA examination, McMurray test for ligament tear or 
instability was not conclusive because the veteran did not 
let the examiner perform the required maneuvers.  However, 
there was no sign of AP or medial lateral instability on 
valgus/varus stress or AP stress.  Moreover, at the time of 
the May 1998 VA examination, the examiner specifically 
indicated that there was no lateral instability and no varus 
or valgus deformity of the tibia on either femoral head.  
Furthermore, at the time of the October 1998 independent 
medical examination, there was no medial or collateral laxity 
in full extension or at 30 degrees of flexion and there was 
no medial or lateral collateral tenderness during valgus or 
varus stress.  Lachman's sign was negative as were anterior 
and posterior drawer tests.  At the time of the December 1999 
DOL examination, there was no instability or varus of valgus 
deformity of the knee.  

At the time of the October 1999 VA examination, physical 
examination revealed no instability in the left or right 
knee; however, the examiner noted that a May 4, 1999, MRI of 
the right knee had revealed mild patella subluxation.  A 
diagnosis of right knee patellar subluxation was rendered.  
At the time of the veteran's February 2001 VA examination, 
the examiner indicated that there was no evidence of abnormal 
movement or instability of either knee.  Drawer sign and 
McMurray test were negative.  Finally, at the time of the 
veteran's August 2003 VA examination, the examiner indicated 
that there was no evidence of instability for either knee and 
that Drawer sign and McMurray tests were both negative.  

Based upon the objective medical findings a compensable 
evaluation is not warranted for instability or subluxation of 
the left knee at any time.  As to the veteran's right knee, 
the Board notes that the May 1999 MRI revealed mild 
subluxation of the patella.  As such, a 10 percent evaluation 
is warranted from this time.  An evaluation in excess of 10 
percent is not warranted as the objective medical findings, 
including the numerous VA examinations performed subsequent 
to May 1999, do not reveal any objective findings of moderate 
subluxation or instability.  

With regard to limitation of motion, the Board notes that for 
an evaluation in excess of 10 percent under Diagnostic Code 
5260, flexion must be limited to 30 degrees.  Diagnostic Code 
5261 provides for a 20 percent rating where extension is 
limited to 15 degrees.  The Board notes that at the time of 
his March 1990 VA examination, the veteran was noted to only 
have slight tenderness on flexion of both knees.  At the time 
of his July 1997 VA examination, the veteran had range of 
motion of the right knee from 0 to 125 degrees.  At the time 
of a May 1998 VA examination, the knees could be flexed to 20 
degrees and extended to 180 degrees.  Moreover, at the time 
of the October 1998 independent medical examination, the 
veteran had right knee flexion to 115 degrees and left knee 
flexion to 120 degrees.  He was also noted to have full 
extension.  In a January 1999 Department of Labor report, the 
veteran was found to have flexion to 85 degrees and to lack 
only five degrees of extension.  At the time of an October 
1999 VA examination, the veteran was noted to have flexion 
120 degrees on the right and to 125 degrees on the left.  
Extension was noted to be to 0 degrees.  Moreover, at the 
time of the veteran's February 2001 VA examination, he was 
found to have flexion to 115 degrees on the right and to 110 
degrees on the left, with extension being to 0 degrees, 
bilaterally.  Finally, at the time of the veteran's August 
2003 VA examination, he was found to have flexion to 110 
degrees on the left and to 120 degrees on the right, with 
extension again being noted to be to 0 degrees, bilaterally. 

The Board observes that the veteran was noted to have 
limitation of motion due to pain, but even with considering 
the pain, this would result in no more than a 10 percent 
disability being assigned. 

The Board has also considered the Court's decision in DeLuca, 
which held that where evaluation is based on limitation of 
motion, the question of whether pain and functional loss are 
additionally disabling must be considered.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59. 

The competent medical evidence reflects consideration of the 
veteran's complaints of pain, weakness and fatigability by 
medical professionals.  Although there was pain, there was no 
indication that pain limited motion or function to a degree 
of more than 30 degrees of flexion or extension limited to 15 
degrees.  The veteran is competent to report that he is worse 
or entitled to a higher evaluation.  However, the observation 
of a skilled professional is more probative of the degree of 
the veteran's impairment.  Even when considering the 
additional limitation of motion caused by fatigue, weakness 
and flare-ups, neither the actual range of motion nor the 
functional limitation warrants an evaluation in excess of 10 
percent for limitation of motion based upon the appropriate 
codes governing limitation of motion.


Extraschedular Consideration

Turning to the question of an extraschedular rating, it is 
provided under 38 C.F.R. § 3.321(a) that the provisions 
contained in the rating schedule will represent as far as can 
practicably be determined, the average impairment in earning 
capacity in civil occupations resulting from disability.

To accord justice to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to 
approve on the basis of the criteria set forth in this 
paragraph an extraschedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  It is further provided in subsection (c) that in 
cases in which application of the schedule is not understood 
or the propriety of an extraschedular rating is questionable 
may be submitted to Central Office for advisory opinion.

Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbation or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.

The regulation provides an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities.  There has been no showing by the veteran of 
extraordinary or exceptional disability from the service-
connected left knee or right knee disabilities beyond that 
contemplated by the rating schedule such as frequent periods 
of hospitalization.  While the Board notes that the veteran 
has not recently been working, there have been no findings 
that his service-connected left and right knee disorders 
solely prevent him from obtaining employment. 

Moreover, the currently assigned schedular disability 
evaluations contemplate interference with employment and loss 
of time from work.

In view of these findings and in the absence of evidence, the 
Board concludes that the schedular criteria adequately 
contemplate the nature and severity of the veteran's 
currently service-connected left knee and right knee 
disorders and the record does not suggest, based upon these 
findings documented within the clinical reports, that the 
appellant has an "exceptional or unusual" disability such to 
require referral to the Under Secretary for Benefits or the 
Director, Compensation and Pension Service.


Earlier Effective Date

Under the applicable criteria, the effective date of an award 
of disability compensation based on an original claim for 
direct service connection or a claim reopened after final 
disallowance shall be the date following separation from 
active service or the date entitlement arose if the claim is 
received within one year after separation from service; 
otherwise, it shall be the date of receipt of the claim, or 
the date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110 (West 2002); 38 C.F.R. § 3.400 (2003).  The effective 
date of an award of disability compensation based on new and 
material evidence received after a final disallowance, shall 
be the date of receipt of the new claim or the date 
entitlement arose, whichever is later.  38 C.F.R. § 3.400 
(2003).  The effective date of award of disability 
compensation based on a reopened claim under the provisions 
of 38 C.F.R. §§ 3.109, 3.156, 3.157, and 3.160(e) shall be 
the date of receipt of the claim or the date entitlement 
arose whichever is later.  38 C.F.R. § 3.400(r) (2003).  The 
law grants a period of one year from the date of the notice 
of the result of the initial determination for initiating an 
appeal by filing a notice of disagreement; otherwise, that 
determination becomes final and is not subject to the 
revision on the same factual basis in the absence of CUE.  
38 U.S.C.A. § 7105 (West 2003); 38 C.F.R. § 3.105(a) (2003).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
Department of Veterans Affairs, from a claimant, or others, 
may be considered an informal claim.  Such informal claim 
must identify the benefit sought.  38 C.F.R. § 3.155 (2003).

In a June 1991 rating determination, the RO denied service 
connection for a heart condition.  In denying service 
connection, the RO found that a heart condition was not shown 
by the evidence of record.  

The veteran was notified of this decision in August 1991.  He 
did not appeal within the prescribed time period and the 
decision became final.  

In July 1999, the veteran requested service connection for 
high blood pressure.  

At the time of a November 1999 VA examination, the veteran 
was diagnosed as having hypertension and coronary artery 
disease.  

In a January 2000 rating determination, the RO granted 
service connection for hypertension and assigned an effective 
date of July 14, 1999, the date of the receipt of the 
veteran's reopened claim. 

In a December 2000 rating determination, the RO granted 
service connection for coronary artery disease, as secondary 
to hypertension, and assigned a 30 percent disability 
evaluation, with an effective date of July 14, 1999.  

In his August 2001 notice of disagreement, the veteran 
indicated that he did not agree that coronary artery disease 
was secondary to his hypertension.  It was his belief that an 
effective date of December 1985 should be assigned.  He 
stated that he originally complained about chest pain at that 
time.  

In a January 2004 rating determination, the RO assigned an 
effective date of January 12, 1998, for the veteran's 
service-connected hypertension based upon liberalizing 
legislation.  

As noted above, the effective date of an award of disability 
compensation based on new and material evidence received 
after a final disallowance, shall be the date of receipt of 
the new claim or the date entitlement arose, whichever is 
later.  The veteran's request to reopen his claim of service 
connection for hypertension/heart disease was received on 
July 14, 1999.  This was the first correspondence received 
from the veteran requesting service connection for this 
disorder subsequent to the July 1991 rating determination.  
Moreover, there were no findings of coronary artery disease 
prior to the October 1999 VA examination.  The Board is 
sympathetic to the veteran's beliefs but is precluded by law 
from assigning an effective date earlier than July 14, 1999.


ORDER

An evaluation in excess of 10 percent for hypertrophic 
degenerative disease of the left knee at any time is denied. 

An evaluation in excess of 10 percent for hypertrophic 
degenerative disease of the right knee, prior to May 4, 1999, 
is denied.  

A 20 percent evaluation for hypertrophic degenerative joint 
disease of the right knee, from May 4, 1999, is granted 
subject to regulations governing monetary benefits.  

An effective date earlier than July 14, 1999, for the grant 
of service connection for coronary artery disease is denied.  


	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



